Name: 79/784/EEC: Council Decision of 11 September 1979 setting up an Advisory Committee for the Management and Coordination of Data-Processing Programmes
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-09-13

 Avis juridique important|31979D078479/784/EEC: Council Decision of 11 September 1979 setting up an Advisory Committee for the Management and Coordination of Data-Processing Programmes Official Journal L 231 , 13/09/1979 P. 0029 - 0029 Greek special edition: Chapter 16 Volume 1 P. 0061 Spanish special edition: Chapter 13 Volume 10 P. 0166 Portuguese special edition Chapter 13 Volume 10 P. 0166 ****( 1 ) OJ NO C 86 , 20 . 7 . 1974 , P . 1 . ( 2 ) SEE PAGE 23 OF THIS OFFICIAL JOURNAL . ( 3 ) SEE PAGE 1 OF THIS OFFICIAL JOURNAL . COUNCIL DECISION OF 11 SEPTEMBER 1979 SETTING UP AN ADVISORY COMMITTEE FOR THE MANAGEMENT AND COORDINATION OF DATA-PROCESSING PROGRAMMES ( 79/784/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE DRAFT DECISION SUBMITTED BY THE COMMISSION , WHEREAS , IN ITS RESOLUTION OF 15 JULY 1974 ON A COMMUNITY POLICY ON DATA PROCESSING ( 1 ), THE COUNCIL CONSIDERED IT DESIRABLE TO PREPARE , IN THE MEDIUM TERM , A SYSTEMATIC COMMUNITY PROGRAMME PROVIDING IN PARTICULAR FOR THE COORDINATION OF NATIONAL PROMOTION AND , IN APPROPRIATE FIELDS OF JOINT EUROPEAN INTEREST , COMMUNITY FINANCING ; WHEREAS , BY ITS DECISION 79/783/EEC ( 2 ), THE COUNCIL ADOPTED A MULTIANNUAL PROGRAMME ( 1979 TO 1983 ) IN THE FIELD OF DATA PROCESSING ; WHEREAS , IN ACCORDANCE WITH ARTICLE 3 OF DECISION 79/783/EEC THE COMMISSION WILL ENSURE THE IMPLEMENTATION OF THIS PROGRAMME ; WHEREAS IT WILL BE ASSISTED BY A COMMITTEE COMPOSED OF REPRESENTATIVES OF THE MEMBER STATES ; WHEREAS SPECIALIZED SUBCOMMITTEES SHOULD BE SET UP , IN PARTICULAR IN THE FIELD OF STANDARDIZATION , WHICH CALLS FOR A STANDING CONSULTATION PROCEDURE ; WHEREAS IT IS THEREFORE APPROPRIATE TO SET UP THIS COMMITTEE , HAS DECIDED AS FOLLOWS : ARTICLE 1 AN ADVISORY COMMITTEE FOR THE MANAGEMENT AND COORDINATION OF DATA-PROCESSING PROGRAMMES , HEREINAFTER CALLED ' THE COMMITTEE ' , IS HEREBY SET UP . THE COMMITTEE SHALL CONSIST OF REPRESENTATIVES WHO ARE APPOINTED BY THE MEMBER STATES AND WHO MAY CALL ON THE ASSISTANCE OF EXPERTS OR ADVISERS , ACCORDING TO THE NATURE OF THE MEASURES UNDER CONSIDERATION . THE COMMITTEE SHALL BE CHAIRED BY A REPRESENTATIVE OF THE COMMISSION . THE COMMISSION SHALL PROVIDE THE SECRETARIAT SERVICES FOR THE COMMITTEE . THE COMMITTEE SHALL ADOPT ITS OWN RULES OF PROCEDURE . ARTICLE 2 THE COMMITTEE SHALL ASSIST THE COMMISSION IN THE EXECUTION OF THE MULTIANNUAL PROGRAMME ( 1979 TO 1983 ) IN THE FIELD OF DATA PROCESSING . THE COMMITTEE SHALL BE CONSULTED IN PARTICULAR ON THE FOLLOWING : ( A ) APPLICATION OF THE CRITERIA FOR THE CHOICE OF PROJECTS ; ( B ) THE CHOICE OF PROJECT DIRECTORS ; ( C ) THE CHOICE OF THE BODIES TO WHICH THE WORK IS ENTRUSTED ; ( D ) PREPARATION AND - WHEN PROJECTS ARE DECIDED ON - PROVISION OF ASSISTANCE TO THE COMMISSION IN THE CARRYING OUT OF PROJECTS . WITH REGARD TO THE COMMUNITY SUPPORT MECHANISM , THE COMMITTEE SHALL BE CONSULTED AS LAID DOWN IN ARTICLE 8 OF COUNCIL REGULATION ( EEC ) NO 1996/79 OF 11 SEPTEMBER 1979 ON A COMMUNITY SUPPORT MECHANISM IN THE FIELD OF DATA PROCESSING ( 3 ). ARTICLE 3 THE COMMITTEE MAY SET UP SPECIALIZED SUBCOMMITTEES . IT SHALL DEFINE THE DUTIES AND COMPOSITION OF SUCH SUBCOMMITTEES . ARTICLE 4 THE COMMISSION SHALL SUBMIT AN ANNUAL REPORT TO THE COMMITTEE ON THE PROGRESS OF ITS EFFORTS TO ENSURE THE COORDINATION OF NATIONAL PROGRAMMES IN THE FIELDS OF DATA PROCESSING COVERED BY THE MULTIANNUAL PROGRAMME ( 1979 TO 1983 ). WITH A VIEW TO PROMOTING SUCH COORDINATION , THE MEMBER STATES AND THE COMMISSION SHALL KEEP ONE ANOTHER INFORMED AND SHALL HOLD CONSULTATIONS WITHIN THE COMMITTEE ON THE MAIN POINTS OF THEIR NATIONAL PROGRAMMES AND ANY AMENDMENTS TO THESE PROGRAMMES . DONE AT BRUSSELS , 11 SEPTEMBER 1979 . FOR THE COUNCIL THE PRESIDENT R . MC SHARRY